Citation Nr: 0701128	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-12 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to August 
1963.  His death occurred in October 2004.  His widow is the 
appellant in this case.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied entitlement to service connection for 
the cause of the veteran's death. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks entitlement to service connection for the 
cause of the veteran's death.  The veteran was service-
connected for hiatal hernia, evaluated as 10 percent 
disabling from September 2002.  According to the death 
certificate, death resulted from acute brainstem and subdural 
hemorrhage due to excessive anticoagulation with Coumadin due 
to previous cerebral/brainstem infarcts and right hemi-
thrombosis.  

After certification of her appeal to the Board, the appellant 
submitted additional evidence directly to the Board.  First, 
she submitted a private medical opinion regarding the 
veteran's cause of death.  Subsequently, she submitted 
private medical records for a period of hospitalization in 
2002.  The appellant did not submit a waiver of initial 
review of that evidence by the RO.  Thus, the Board is not 
able to consider the evidence in the first instance in the 
present appeal and the claim must be returned to the RO for 
initial consideration of this evidence.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed.Cir. 2003).

In addition, as the appellant has submitted private medical 
evidence linking the veteran's hiatal hernia to his death, 
further development is necessary.  VA's duty to assist a 
claimant includes obtaining a medical opinion when necessary 
to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2006).

Accordingly, the case is REMANDED for the following action:

1. Request a VA physician to review the 
entire claims folder and provide a medical 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the veteran's service-
connected hiatal hernia was either the 
principal or a contributory cause of the 
veteran's death.  A disability will be 
considered as the principal (primary) 
cause of death when such disability, 
singly or jointly with some other 
condition, was the immediate or underlying 
cause of death or was etiologically 
related thereto.  

In determining whether a disability 
contributed to death, it must be shown 
that it contributed substantially or 
materially; that it combined to cause 
death; that it aided or lent assistance to 
the production of death.  It is not 
sufficient to show that it casually shared 
in producing death, but rather it must be 
shown that there was a causal connection.  

The VA physician reviewer should 
specifically comment on the opinion 
expressed by Dr. M.C.M. in a July 2005 
letter.  

A rationale should be provided for all 
opinions expressed.  A discussion of the 
facts and the medical principles involved 
will be of considerable assistance to the 
Board.  

2.  After the above has been accomplished, 
and after undertaking any other 
development deemed essential, readjudicate 
the appellant's claim, to include 
consideration of the evidence submitted 
after the SOC issued in April 2005.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case and 
allowed an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  his remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

